Citation Nr: 0927591	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-26 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left shoulder, Muscle Group I, with 
osteoarthritis and scar, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) and Board remand.  

During the period on appeal, a May 2009 rating decision 
awarded service connection for a mid-cervical scar, related 
to the Veteran's service-connected residuals of a gunshot 
wound to the left shoulder.  However, this grant of service 
connection does not constitute a full grant of the benefits 
sought regarding the Veteran's claim for an increased 
evaluation for residuals of a gunshot wound to the left 
shoulder, and the issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the left shoulder region 
with damage to Muscle Group I are no more than moderately 
severe and are manifested by entrance and exit scars with 
slight loss of strength of Muscle Group I with no loss of 
deep fascia or muscle substance, no impairment in muscle 
tone, no tendon or nerve damage, slight atrophy of the 
deltoid muscle posteriorly, and some adherence of the mid-
cervical spine scar.
 
2.  Residuals of a gunshot wound to the left shoulder region 
with damage to Muscle Group I are manifested by 
osteoarthritis of the acromioclavicular and glenohumeral 
joints.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation greater than 20 
percent for residuals of a gunshot wound to the left 
shoulder, Muscle Group I, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5301 (2008).

2.  The criteria for a separate disability rating of 10 
percent for posttraumatic osteoarthritis due to residuals of 
a gunshot wound to the left shoulder have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for an increased 
evaluation for residuals of a gunshot wound to the left 
shoulder, Muscle Group I, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  A letter dated in July 2006 satisfied the duty to 
notify provisions and notified the Veteran of regulations 
pertinent to the establishment of an effective date and of 
the disability rating; additional letters were sent in June 
2008 and February 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Prior to a May 2009 readjudication of the Veteran's 
claim, letters dated in June 2008 and February 2009 notified 
the Veteran of the pertinent rating criteria and diagnostic 
codes under which his left shoulder disorder was rated, and 
that, in order to substantiate his claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect of that worsening on his employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on 
other grounds, Sanders v. Shinseki, 556 U.S. - (2009).

The Veteran's service treatment records and identified 
private medical records have been obtained.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded two VA 
examinations concerning his left shoulder disability; the 
Veteran has not indicated that he found any of these 
examinations to be inadequate.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
addition, the Board finds that the VA examinations obtained 
in this case are more than adequate, as they provided 
sufficient detail to rate the Veteran's service-connected 
left shoulder disability.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function, will be expected in all 
cases.  38 C.F.R. § 4.21 (2008); see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40. 

By an October 1957 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the left 
shoulder, Muscle Group I, and assigned a 10 percent 
evaluation under Diagnostic Code 5301.  In April 1985, the 
Veteran filed a claim for entitlement to an increased 
evaluation for residuals of a gunshot wound to the left 
shoulder.  A January 1968 rating decision denied the 
Veteran's claim for an increased evaluation.  In June 2006, 
the Veteran filed the present claim for entitlement to an 
increased evaluation in excess of 10 percent for service-
connected residuals of a gunshot wound to the left shoulder, 
Muscle Group I.  In October 2006, the RO denied the Veteran's 
claim for a rating greater than 10 percent.  However, in a 
July 2007 rating decision, the RO granted an evaluation of 20 
percent for the residuals of a gunshot wound to the left 
shoulder, Muscle Group I, effective June 30, 2006, pursuant 
to Diagnostic Code 5301.  In a May 2009 rating decision, the 
RO separately granted service connection for a tender scar of 
the mid-cervical spine, and assigned a 10 percent evaluation, 
effective February 23, 2009, under Diagnostic Code 7804.

The medical evidence of record demonstrates that the Veteran 
is right-handed and thus his left upper extremity is his 
minor extremity.  See 38 C.F.R. § 4.69 (2008).

In September 2006, the Veteran underwent a VA examination for 
the residuals of his gunshot wound to the left shoulder.  The 
report notes the Veteran's complaints of constant aching pain 
at the back of the left shoulder which traveled to the low 
neck area.  The Veteran classified the pain as an eight on a 
one to ten scale.  He reported that the pain was elicited by 
physical activity and relieved by rest and medication.  The 
Veteran denied any current treatment for his left shoulder 
pain.  He stated that the residuals of his gunshot wound 
injury affected body functioning, and he noted discomfort 
with working over his head.  He reported that he could not 
keep up with his normal work requirements because of the 
stiffness and aching sensation in the shoulder and neck.

Physical examination reflected the Veteran to be right hand 
dominant with normal posture and gait.  The examiner noted 
that the muscle group involved in the Veteran's disability 
was Muscle Group I.  There was a muscle wound present, and 
the wound which was located at the top of the shoulder was 
one centimeter (cm.) by one cm.  The corresponding exit wound 
scar was located at the low neck area and was one cm. by one 
cm.  There was adherence of the underlying structures with no 
intermuscular scarring and no adhesion to the bone.  
Palpation of the muscle revealed no loss of deep fascia or 
muscle substance and no impairment of muscle tone.  There 
were no signs of lowered endurance or impaired coordination.  
For Muscle Group I, strength was graded at 5.  The muscle 
injury was noted to affect the particular body function it 
controlled by constant pain in the left shoulder with reduced 
range of motion.  There was no muscle herniation, and the 
muscle injury did not involve any tendon, joint, or nerve 
damage.  Range of motion of the left shoulder showed flexion 
to 100 degrees, abduction to 100 degrees, external rotation 
to 78 degrees, and internal rotation to 70 degrees, all with 
pain.  The left shoulder joint function was additionally 
limited by pain after repetitive use, and pain was noted to 
have a major functional impact.  However, the additional 
limitation was noted to reduce range of motion by zero 
degrees.  The left shoulder joint was not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  In comparison, range of 
motion of the right shoulder was normal, with flexion to 180 
degrees, abduction to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  

Right shoulder joint function was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  Examination of the skin showed level 
scars at the top of the left shoulder, which measured one cm. 
by one cm. in diameter, and at the lower neck area, which was 
one cm. by one cm. in diameter with disfigurement, adherence, 
and hyperpigmentation of less than six square inches and 
abnormal texture of less than six square inches.  There was 
no tenderness, ulceration, instability, tissue loss, 
inflammation, edema, keloid formation, or hypopigmentation.  
X-rays of the left shoulder revealed minimal osteoarthritis 
of the acromioclavicular and glenohumeral joints of the left 
shoulder.  The diagnosis was Muscle Group I injury to the 
left shoulder with a residual scar and osteoarthritis of the 
acromioclavicular and glenohumeral joints.

Private treatment records from January 2007 reflect that left 
shoulder x-rays showed no evidence of bullet or metallic 
fragments.  However, there was evidence of osteoarthritis of 
the acromioclavicular joint and some sclerosis at the greater 
tuberosity of the humerus compatible with a rotator cuff 
problem.  A magnetic resonance imaging (MRI) scan of the left 
shoulder reflected evidence of a significant rotator cuff 
tear with associated impingement syndrome of the shoulder.  
In an April 2007 private treatment letter, W.L. Edwards, M.D. 
reported that it was "conceivable that the gunshot wound to 
the left shoulder during the Korean conflict is a 
contributing factor to [the Veteran's] [left] shoulder 
problem."

In February 2009, the Veteran underwent another VA 
examination.  The Veteran complained of left shoulder pain 
which comes and goes, and is typically worse at night.  He 
noted that the pain was dull and became more intense with 
movement, and that sometimes the left shoulder locked up.  
The Veteran reported stiffness and fatigue in the shoulder, 
but denied swelling and redness.  He noted flare-ups of 
shoulder pain fifteen days per month, which lasted one-half 
of a day.  The Veteran stated that he used Tylenol on 
occasion during a flare-up, which helped, and that during a 
flare-up, he could not move as well or lift as much with the 
left arm.  The Veteran denied surgery and episodes of 
dislocation or recurrent subluxation.  There were no 
constitutional symptoms.  The Veteran stated that he was 
retired and that he was limited in how much he could lift in 
his daily activities as a result of his left shoulder.  He 
noted difficulty putting on a shirt and jacket due to limited 
range of motion.  He also intimated that he had difficulty 
sleeping at night due to left shoulder pain.

Physical examination of the left shoulder revealed the left 
shoulder to have a downward sloping in comparison to the 
right shoulder.  There was a slight atrophy of the deltoid 
muscle posteriorly, and there was tenderness over the 
anterior and posterior deltoid insertion sites.  The left 
shoulder was negative for laxity.  Range of motion showed 
flexion to 150 degrees with pain at 85 degrees, abduction to 
150 degrees with pain at 85 degrees, external rotation to 60 
degrees with pain, and internal rotation to 70 degrees with 
pain.  Pain was evidenced by guarding of the shoulder joint.  
Repetition of range of motion produced a 5 degree decrease in 
function secondary to pain.  Left shoulder strength was 5-/5 
with resistive muscle testing.  Examination of the skin 
showed a scar along the lateral left shoulder at the 
intersection of the deltoid.  The scar was one cm. in 
diameter and was flesh colored.  There was also a more 
pronounced scar which was the exit wound and was located at 
the base of the mid-cervical spine.  The scar was round, was 
one cm. in diameter, and was tender to palpation.  There was 
no adherence to underlying tissue, the texture of the skin 
was normal, the scars were stable, there was no elevation or 
depression of the surface contour, and the scars were 
superficial.  There was no inflammation, edema, or keloid 
formation, there was no induration or inflexibility of the 
skin in the area of the scar, and there was no limitation of 
function imposed by the scar.  The diagnosis was gunshot 
wound left shoulder Muscle Group I, associated with 
acromioclavicular joint osteoarthritis of the left shoulder.  
The examiner noted that the scar was tender to palpation but 
was not functionally limiting.

The Veteran's residuals of a left shoulder gunshot wound are 
currently evaluated as 20 percent disabling, which 
contemplates a moderately severe muscle injury of Muscle 
Group I.  38 C.F.R. § 4.73, Diagnostic Code 5301.  Muscle 
Group I involves the extrinsic muscles of the shoulder 
girdle, to include the trapezius, the levator scapulae, and 
the serratus magnus.  For the nondominant arm, a maximum 30 
percent evaluation is assigned for a severe injury.  
38 C.F.R. § 4.73, Diagnostic Code 5301.  

Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56 (2008).  The cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  38 C.F.R. § 4.56(a).  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  
38 C.F.R. § 4.56(b).

A moderately severe muscle disability is evidenced by a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be hospitalization 
for a prolonged period for treatment of wound and a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  38 C.F.R. § 4.56(d)(4)(i), (ii).  

A severe muscle injury is a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring, where there was 
hospitalization for a prolonged period for treatment of the 
wound.  There should be a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  38 C.F.R. § 4.56(d)(4)(i), (ii).

Moderately severe disability of muscles requires entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with the sound side, and tests of 
strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3)(iii).  

Severe disability of the muscles requires ragged, depressed 
and adherent scars, loss of deep fascia or muscle substance 
or soft flabby muscles in the wound area, and severe 
impairment on tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side.  38 C.F.R. § 4.56(d)(4)(iii).  

If present, the following are also signs of severe muscle 
disability: (a) x-ray evidence of minute multiple scattered 
foreign bodies; (b) adhesion of the scar; (c) diminished 
muscle excitability on electrodiagnostic tests; (d) visible 
or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not 
in the track of the missile; or (g) induration or atrophy of 
an entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4)(iii).

After a thorough review of the evidence of record, the Board 
concludes that an evaluation in excess of 20 percent is not 
warranted for the Veteran's residuals of a gunshot wound to 
the left shoulder, Muscle Group I, under Diagnostic Code 
5301, because the Veteran's muscle disability is not shown to 
be severe.  Although there is a notation of an adherent scar 
in the September 2006 VA examination, there is no evidence of 
a ragged or depressed scar.  In addition, there is no 
evidence of loss of deep fascia or muscle substance or soft 
flabby muscles in the wounded area, or severe impairment on 
tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured 
side.  See 38 C.F.R. § 4.56(d)(4)(iii).  The September 2006 
VA examiner noted that there was no loss of deep fascia or 
muscle substance and no impairment in muscle tone, no signs 
of lowered endurance or impaired coordination, and grade 5 
strength.  The September 2006 VA examiner also reported that 
there were no signs of lowered endurance or impaired 
coordination in the left shoulder.  Moreover, although there 
was scar adhesion, disfigurement, and hyperpigmentation of 
less than six square inches, and abnormal texture of less 
than six square inches, there was no tenderness, ulceration, 
instability, tissue loss, inflammation, edema, keloid 
formation, or hypopigmentation.  

Also, while the February 2009 VA examiner found that the scar 
at the base of the mid-cervical spine was tender to 
palpation, both scars were noted to be non-adherent to 
underlying tissue and stable, and there was normal skin 
texture, no elevation or depression of the surface contour, 
no inflammation, no edema, no keloid formation, no induration 
or inflexibility of the skin around the scar, and no 
limitation of function imposed by the scar.  The scars were 
also found to be superficial.  The February 2009 VA examiner 
indicated that there was no left shoulder laxity, and there 
was 5-/5 strength of the left shoulder with resistive muscle 
testing.  Moreover, there is no x-ray evidence of minute 
multiple scattered foreign bodies, diminished muscle 
excitability on electrodiagnostic tests, adaptive contraction 
of an opposing group of muscles, atrophy of muscles not in 
the track of the missile, or induration or atrophy of an 
entire muscle following simple piercing by a projectile.  The 
Board acknowledges that the September 2006 VA examiner noted 
scar adhesion of less than six square inches, and the 
February 2009 VA examiner found slight atrophy of the deltoid 
muscle posteriorly.  However, the February 2009 VA examiner 
reported that there was no adhesion of the scars to 
underlying tissue.  In addition, although adhesion of a scar 
and visible or measurable atrophy are signs of severe muscle 
disability, the evidence of record more closely approximates 
the criteria for the currently assigned 20 percent evaluation 
for a moderately severe muscle disability, as entrance and 
exit scars are present, and tests of strength and endurance 
demonstrate positive evidence of impairment, although slight, 
when compared with the other side.  

Accordingly, an evaluation in excess of 20 percent is not 
warranted for the Veteran's residuals of a gunshot wound to 
the left shoulder, Muscle Group I, under Diagnostic Code 
5301.  See 38 C.F.R. § 4.73, Diagnostic Code 5301.

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Specifically, the 
Board has considered increased evaluations under other 
diagnostic codes pertaining to muscle injuries to the 
shoulder, including Diagnostic Codes 5302, 5303, and 5304.  
However, the evidence of record does not reveal any injury to 
the pectoralis major II, latissimus dorsi and teres major, 
pectoralis minor, rhomboid, pectoralis major I, deltoid, 
supraspinatus, infraspinatus and teres minor, subscapularis, 
or coracobrachialis.  Therefore, an increased evaluation is 
not warranted under Diagnostic Codes 5302, 5303, or 5304.  
See 38 C.F.R. § 4.73, Diagnostic Codes 5302, 5303, 5304 
(2008).  

Moreover, the Board has considered whether an increased 
evaluation is warranted under the diagnostic codes pertaining 
to muscle injuries to the elbow, wrist, and forearm.  
However, the evidence does not show any impairment of these 
muscles, and accordingly, their respective diagnostic codes 
are not for application.  See 38 C.F.R. § 4.73, Diagnostic 
Codes 5305, 5306, 5307, 5308, 5309 (2008).  The remaining 
diagnostic codes for muscle injuries are not relevant as they 
address injuries to the foot and leg, pelvic girdle and 
thigh, torso and neck, and other miscellaneous injuries.  38 
C.F.R. § 4.73, Diagnostic Codes 5310-29 (2008).  Accordingly, 
an increased evaluation is not warranted under the diagnostic 
codes for muscle injuries.

The Board has also considered the Veteran's left shoulder 
disorder under the musculoskeletal diagnostic codes.  
Schafrath, 1 Vet. App. 589.  However, an increased evaluation 
is not warranted under the shoulder and arm diagnostic codes.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2008).  
There is no evidence of any left shoulder ankylosis, fibrous 
union of the humerus, nonunion of the humerus, or loss of 
head of the humerus.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202 (2008).  The September 2006 VA examination found 
left shoulder range of motion with flexion to 100 degrees, 
abduction to 100 degrees, external rotation to 78 degrees, 
and internal rotation to 70 degrees.  The February 2009 VA 
examination noted left shoulder range of motion with flexion 
to 150 degrees with pain at 85 degrees, abduction to 150 
degrees with pain at 85 degrees, external rotation to 60 
degrees, and internal rotation to 70 degrees.  There is no 
evidence that the Veteran's left arm range of motion was 
limited to 25 degrees from the side.  Accordingly, an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic Codes 
5201 (2008).  Diagnostic Code 5203 does not provide for an 
evaluation in excess of 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2008).  Accordingly, an increased 
evaluation is not warranted under the musculoskeletal 
disorder diagnostic codes.

The Board also notes that VA regulations, set forth at 38 
C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of 
functional impairment due to pain on motion when evaluating 
the severity of a musculoskeletal disability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a higher rating can be based on "greater limitation of 
motion due to pain on use."  DeLuca, 8 Vet. App. at 206.  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2008).  

While the Veteran complained of left shoulder pain, 
stiffness, and fatigue, the evidence does not show that there 
was diminished left shoulder strength which was more than 
mild.  The September 2006 VA examiner found that the Veteran 
had grade 5 strength, and the February 2009 VA examiner noted 
5-/5 strength of the left shoulder.  Moreover, although the 
September 2006 VA examiner found that the Veteran's left 
shoulder range of motion was additionally limited by pain, 
the examiner determined that the left shoulder range of 
motion was additionally limited by 0 degrees on repetitive 
use as a result of pain.  The examiner also stated that the 
left shoulder was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination with 
repetitive use.  

The February 2009 VA examiner found that the Veteran's left 
shoulder range of motion was limited by an additional 5 
degrees with repetitive motion as a result of pain.  There 
was no indication that the left shoulder range of motion was 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination with repetitive use.  Thus, considering the 
additional 5 degrees of limited motion caused by pain with 
repetitive motion of the left shoulder, an increased 
evaluation is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201.  Although there is some evidence of 
functional impairment as a result of the Veteran's left 
shoulder disability, the Veteran's symptoms are contemplated 
within the 20 percent evaluation already assigned.  As there 
is no indication that the Veteran's left shoulder symptoms 
have caused functional loss greater than that contemplated by 
the 20 percent evaluation assigned, an increased evaluation 
is denied.  38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca, 8 Vet. 
App. at 206.

The Board has also considered the Veteran's service-connected 
disability under Diagnostic Codes 5003 and 5010, concerning 
arthritis.  Arthritis due to trauma is rated as degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings is rated according to limitation of motion for the 
joint or joints involved.  Where limitation of motion is 
noncompensable, a rating of 10 percent is assigned for each 
major joint (including the ankle and the knee) or group of 
minor joints affected by limitation of motion to be combined 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2008).

In this case, the September 2006 VA examiner diagnosed 
osteoarthritis of the acromioclavicular and glenohumeral 
joints.  X-rays of the left shoulder, taken at that time, 
reflect minimal osteoarthritis of the acromioclavicular and 
glenohumeral joints.  January 2007 private treatment records 
also reveal that x-rays showed osteoarthritis of the 
acromioclavicular joint.  A February 2009 VA examiner 
diagnosed osteoarthritis of the acromioclavicular joint.  
Additionally, VA examination findings from September 2006 and 
February 2009 reflect pain and limitation of motion of the 
left shoulder, but result in noncompensable evaluations 
according to the diagnostic codes for limitation of motion of 
the arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
However, because osteoarthritis of the acromioclavicular and 
glenohumeral joints has been noted on x-ray examination, a 
separate 10 percent rating for the left shoulder disability 
is warranted the Veteran's left shoulder arthritis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003.  Such award does not 
violate the rules against pyramiding under 38 C.F.R. § 4.14.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has also considered whether a separate evaluation 
is warranted for the Veteran's service-connected disability 
under diagnostic codes governing scarring.  During the 
pendency of this appeal, VA revised the criteria for rating 
skin disorders, those criteria are effective October 23, 
2008.  73 Fed. Reg. 54708 (September 23, 2008).  The Veteran 
was advised of the revision of the criteria for rating skin 
disorders in a February 2009 letter.  However, the Board 
observes that the Veteran was separately service-connected 
for a tender scar of the mid-cervical spine in a May 2009 
rating decision and assigned a 10 percent evaluation, 
effective February 23, 2009.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7800-7805 (2007, 2008); see also 
Esteban, 6 Vet. App. at 261-62 (holding that the critical 
element in the assignment of separate ratings under 
diagnostic codes is that none of the symptomatology is 
duplicative or overlapping).  

The Board observes that the Veteran has both an entrance and 
an exit wound scar related to his residuals of a gunshot 
wound of the left shoulder.  The entrance wound is located on 
the top of the left shoulder, and the exit wound is located 
in the low neck or mid-cervical spine area.  Prior to October 
23, 2008, the evidence does not show that the Veteran's left 
shoulder scar or mid-cervical spine scar caused limited 
motion, covered an area of skin sufficient to warrant a 
compensable evaluation, was painful on examination, was 
unstable, or caused limited function.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2002).  

Although the September 2006 VA examination noted that there 
was adherence of the scars, scar adherence is already 
considered in the 20 percent evaluation under the muscle 
injury diagnostic codes.  Esteban, 6 Vet. App. at 261-62.  
Accordingly, a separate evaluation is not warranted for a 
left shoulder scar or a mid-cervical spine scar prior to 
October 23, 2008.  

In addition, a separate evaluation is not warranted for the 
Veteran's mid-cervical spine scar from October 23, 2008 
through February 23, 2009, as there is no evidence that the 
mid-cervical spine scar covered an area of skin sufficient to 
warrant a compensable evaluation, was adherent to underlying 
tissue, was elevated or depressed on palpation, was unstable 
or painful, caused limitation of function, or had any 
disabling effects.  38 C.F.R. § 4.118, Diagnostic Codes 7800-
05 (2002, 2008).  

A separate evaluation is also not warranted for the Veteran's 
left shoulder scar on and after October 23, 2008, as there is 
no evidence that the left shoulder scar covered an area of 
skin sufficient to warrant a compensable evaluation, was 
unstable or painful, caused limitation of function, or had 
any other disabling effects.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800-05 (2002, 2008).  

In sum, the Board finds that a separate evaluation is not 
warranted for the Veteran's left shoulder scar prior to or on 
and after October 23, 2008, and a separate evaluation is also 
not warranted for the Veteran's mid-cervical spine scar prior 
to October 23, 2008, or from October 23, 2008.  As previously 
discussed, the mid-cervical spine scar is separately service-
connected on and after February 23, 2009.  Esteban, 6 Vet. 
App. at 261-62.  

Consideration must also be given regarding whether a separate 
evaluation for peripheral nerve impairment is for assignment.  
A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2008).  The Board observes that a January 2007 
private treatment record reflects that a MRI scan showed 
"significant rotator cuff tear with an associated 
impingement syndrome of the shoulder."  However, the 
September 2006 VA examiner found that the Veteran's left 
shoulder disorder did not involve any tendon or nerve damage.  
Moreover, the Veteran did not report any neurological 
symptoms related to his left shoulder during his September 
2006 or February 2009 VA examinations.  Although there is 
evidence of left shoulder impingement syndrome, there is no 
evidence that the impingement syndrome produces complete or 
incomplete paralysis of the upper radicular group of 
peripheral nerves, as require for a compensable evaluation, 
and the Veteran has not reported any neurological complaints 
related to his left shoulder disorder.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8510 (2008).  Accordingly, a separate 
evaluation for peripheral nerve impairment is not warranted.  

Consideration has also been given regarding whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of the service-connected 
residuals of a gunshot wound to the left shoulder, Muscle 
Group I, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's left shoulder gunshot wound 
residuals.  A comparison between the level of severity and 
symptomatology of the Veteran's left shoulder gunshot wound 
residuals with the established criteria found in the rating 
schedule for that disability shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, as discussed above.  Moreover, the evidence 
does not demonstrate other related factors.  The Veteran has 
not required hospitalization due to this service-connected 
disorder.  Indeed, it does not appear from the record that he 
has been hospitalized at all for this disability since he was 
separated from service.  

Additionally, although the Veteran reported that he could not 
keep up with work requirements due to left shoulder stiffness 
and aching, the evidence does not demonstrate marked 
interference with employment due to the disability.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  In the absence of 
any additional factors, the RO's failure to refer this issue 
for consideration of an extraschedular rating was correct.  

After review of the evidence, the evidence of record does not 
warrant ratings in excess of those assigned at any time 
during the period pertinent to this appeal.  See 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); see also Hart, 21 Vet. App. 
at 509-10. 




ORDER

An increased evaluation in excess of 20 percent for residuals 
of a left shoulder gunshot wound, Muscle Group I, is denied.

A separate 10 percent evaluation for left shoulder arthritis 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


